CATES, Presiding Judge.
Original petition for reduction in bail alleged to have been set at $100,000 on indictment for first degree murder.
Petitioner fails to state whether or not he has applied to the cognizant circuit court by way of habeas corpus for reduction of the bond. We have no jurisdiction to entertain such an original proceeding until the application has first been refused by the proper circuit court. See Ex parte Winnagle, 269 Ala. 668, 115 So.2d 261.
Accordingly, the petition is hereby
Denied.
All the Judges concur.